PER CURIAM.
It has been called to.our attention in a motion for rehearing that the motion to dismiss the appeal was not specifically ruled upon in the original opinion.
We intended to overrule the motion to dismiss the appeal for the reason that there were sufficient facts shown by the record and the reasons of the trial judge for a decision.
Counsel for appellees in their brief on application for rehearing complain of our opinion wherein we ordered that a rehearing be granted because, although the motion for rehearing in the District Court was labelled one for a rehearing, it was in reality one for a new trial.
Be this as it may, we have ordered that the appellant herein be given the opportunity to prove the allegations of the motion by a trial in the District Court, and we see no reason to alter our original opinion in this respect.
Rehearing refused.